Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-17-00232-CV

                                  Thomas Ritter HELM,
                                       Appellant

                                             v.

                                 Lisa Lorraine HAUSER,
                                        Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-16709
                        Honorable Martha Tanner, Judge Presiding

        BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellee recover her costs of this appeal from appellant.

      SIGNED June 13, 2018.


                                              _____________________________
                                              Patricia O. Alvarez, Justice